t c summary opinion united_states tax_court john h fisher and lisa m fisher petitioners v commissioner of internal revenue respondent docket no 24480-11s filed date john h fisher and lisa m fisher pro sese luanne s dimauro for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax for and after concessions the issues for decision for each year are whether petitioners are entitled to a trade_or_business expense deduction for wages to minor children are entitled to various trade_or_business expense deductions for amounts expended in connection with lisa m fisher’s petitioner book writing activity and are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in new york at all times relevant here petitioners were attorneys practicing in new york--petitioner as a sole_proprietor and mr fisher as a partner in an albany new york law firm mr fisher is also the author of at least two books relating to the practice of law continued internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure petitioners have three children all of whom were under nine years old as of the close of petitioners maintained a sec_529 qualified_tuition_program account sec_529 account for each of their children petitioner’s law practice during the years in issue petitioner’s law office was in rented space in kingston new york during and for a part of she also served as a part-time law clerk to a new york judge during summer school recesses petitioner often brought her children into her office usually for approximately two hours a day two or three days a week she did this because at times other family members were not available to care for the children and also because according to petitioner day care was cost-prohibitive for petitioners and so she had the children working for her in the office instead petitioners also believed that allowing their children to work in petitioner’s office would help to teach the children about the value of money and develop a healthy work ethic while at petitioner’s office the children provided various services to her in connection with her practice for example the children shredded waste mailed things answered telephones photocopied documents greeted clients and escorted clients to the office library or other waiting areas in the office complex the children also helped petitioner move files from a flooded basement in they helped her remove files damaged in a bathroom flood in and they helped to move petitioner’s office to a different office in the same building in petitioner did not issue a form_w-2 wage and tax statement to any of her children for any year in issue no payroll records regarding their employment were kept nor were any federal tax withholding payments made from any amounts that might have been paid to any of them petitioner’s book writing activity during in connection with her law practice and at the request of a client petitioner traveled to the czech republic for an extended period because mr fisher could not take time away from his employment to tend to the children petitioner took them with her on the trip she was concerned about entertaining the children during the long car rides she anticipated taking during the trip and came up with the idea of writing a book about the country that would be informative and hold the children’s interest or as she testified keep them busy while traveling by car she had no previous experience writing or publishing books it later occurred to her that other parents traveling with children might be interested in travel books created for children and she decided to write a series of children’s travel books each directed to a different destination in the united_states or elsewhere during the years in issue petitioner traveled with petitioners’ three children to disney world in orlando florida and several cities in europe according to petitioner the purpose of each trip was to conduct research for a yet-to-be written children’s travel book before traveling to a particular destination petitioner typically would complete a rough draft of a children’s travel book she and the children used the rough draft to tour the area and petitioner would record any helpful hints or other information she thought should be included in the final version of the children’s travel book that she planned to complete at some future date in and petitioner devoted approximately and hours a week respectively to her book writing activity sometime in petitioner consulted with one of her clients gabrielle euvino a published author who gave her advice with respect to writing and or publishing books ms euvino has written at least three published books each related in one way or another to the italian language from through petitioner and ms euvino spoke regularly about petitioner’s plans regarding publishing children’s travel books ms euvino introduced petitioner to a book distributor who suggested that petitioner hire a graphic designer she did so at some point not disclosed in the record during the years in issue petitioner also consulted with rhatiya hill a friend who worked in the children’s book department of the harpercollins publishing company ms hill recommended that petitioner hire an agent but she had not done so as of the close of petitioner ultimately completed at least four prototype travel books although she cannot remember the order in which she wrote them other than that the travel book for rome was first to the extent that any of the prototypes were completed during the years in issue petitioner did not submit any of them for publication during she sold some of the books by word-of-mouth in response to specific requests from friends and or clients planning to travel with their children to various locations petitioner planned to hire an agent by the end of but as of the close of that year had not yet done so petitioner did not submit any proposals to any publishing company during any of the years in issue to the extent that she did during none were accepted by the close of that year she had decided to it might be that the only existing versions of these prototypes are now part of the evidentiary record in this case if so and if petitioners want those items returned then application_for the return of the exhibits may be made pursuant to rule e self-publish her books using an internet web site however it is unclear whether any of her books were ever sold through the web site petitioners’ federal_income_tax returns for each year in issue petitioners’ timely filed joint federal_income_tax return was prepared by a certified_public_accountant return preparer as relevant here each return includes two schedules c profit or loss from business one relating to petitioner’s law practice and the other to petitioner’s book writing activity among other items and as relevant here on the and schedules c relating to petitioner’s law practice petitioners reported gross_income of dollar_figure dollar_figure and dollar_figure respectively deducted wages to minor children of dollar_figure dollar_figure and dollar_figure respectively and taking into account other deductions not here in dispute reported net losses of dollar_figure dollar_figure and dollar_figure respectively the net losses shown on the schedules c are taken into account in the computation of the adjusted gross incomes reported on petitioners’ and returns petitioners reported income and expenses on the schedules c relating to petitioner’s book writing activity as follows item income gross_receipts or sales -0- -0- dollar_figure gross_income -0- -0- expenses depreciation and sec_179 dollar_figure -0- -0- legal and professional -0- office -0- -0- rent or lease of vehicles machinery and equipment big_number dollar_figure big_number supplies -0- -0- meals and entertainment big_number big_number big_number other big_number big_number big_number total big_number big_number big_number net profit loss big_number big_number big_number other expenses reported on the schedules c for and include lodging airfare and entrance fees these net losses are also taken into account in the adjusted_gross_income reported on petitioners’ and returns notice_of_deficiency in the notice respondent disallowed all of the deductions for wages to minor children claimed on the and schedules c relating to petitioner’s law practice disallowed all of the deductions claimed on the and schedules c relating to petitioner’s book writing activity disallowed all but dollar_figure of the deductions claimed on the schedule c relating to petitioner’s book writing activity and imposed a sec_6662 accuracy-related_penalty for each year in issue on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notice need not be discussed as the adjustments are computational or have no consequence to the deficiencies here in dispute discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate petitioners do not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred an expense contemplated by sec_162 but the taxpayer is unable to adequately substantiate the amount of expense then the court may estimate the amount of such expense and allow the sec_162 deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir the types of deductions here in dispute are allowable if at all under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses with these fundamental principles in mind we turn our attention to the deductions here in dispute petitioners claim a deduction for wages to minor children on the schedule c relating to petitioner’s law practice for each year in issue according to petitioners the children provided various services to petitioner in connection with her law practice and petitioners should be entitled to a deduction for the compensation the children were paid for doing so according to respondent petitioners have not established that the wages were actually paid or that any payment that was made was a payment for an ordinary and necessary business_expense as noted sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including compensation_for_personal_services actually rendered compensation is deductible only if it is reasonable in amount based on services actually rendered and paid_or_incurred 77_tc_934 if an amount deducted as wages involves a familial relationship then the court not to mention the internal_revenue_service closely scrutinizes the transaction to determine whether there is a bona_fide employer-employee relationship and whether or not payments were made for services actually performed for the business see 48_tc_439 this is particularly true when the deduction is attributable to payments from a parent to the parent’s child a normal supposition when payments are made to dependent_children or when items are purchased by a parent for dependent_children is that the money or items are in the nature of support and nondeductible see sec_262 holtz v commissioner tcmemo_1982_436 on the other hand payments made to minor children by a related_party for services rendered in connection with the payor’s trade_or_business might very well qualify for deduction see denman v commissioner t c pincite as with many issues we see all of the facts and circumstances surrounding the payments must be considered keeping in mind the requirement that any deduction for compensation must be reasonable we first note that we cannot tell from what has been presented how much was paid to each of petitioners’ children nor can we tell how many hours each worked or what the hourly rate of pay might have been without records showing these details we cannot tell whether the amounts deducted were reasonable especially when the ages of the children are taken into account furthermore according to petitioner payments to her children for services rendered to her law practice were made in part by contributions into their sec_529 accounts and in part in cash so that the children could purchase books things they needed chachkies sic souvenirs things of that nature according to mr fisher payments to his children for services rendered to petitioner’s law practice were made solely by contributions to their sec_529 accounts although he testified that only portions of the contributions were reported as wages according to petitioners’ return preparer the deductions were not computed with reference to the childrens’ sec_529 account contributions as noted petitioner did not issue a form_w-2 to any of her children for any year in issue nor did she maintain payroll records with respect to any payments that might have been made furthermore at trial petitioners did not present any documentary_evidence such as bank account statements canceled checks or records for their childrens’ sec_529 accounts that support the deductions all things considered we find that petitioners have failed to establish their entitlement to the deductions for wages to minor children as claimed on the and schedules c relating to petitioner’s law practice we are satisfied however that each of petitioners’ children performed services in connection with petitioner’s law practice during each year in issue and each was compensated for doing so taking into account their ages generalized descriptions of their duties generalized statements as to the time each spent in the office and the lack of records we find that petitioners are entitled to a dollar_figure deduction for wages paid to each child for each year see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite according to petitioners petitioner’s book writing activity fits within the definition of a trade_or_business within the meaning of sec_162 for each year in issue therefore according to petitioners the expenses petitioner paid_or_incurred in carrying on this activity should be allowed as deductions although they could not substantiate the expenses underlying the deductions for wages to petitioners’ children apparently petitioners were able to substantiate their book writing activity expenses to respondent’s satisfaction according to the notice however petitioners are not entitled to deductions for these expenses because the activity does not meet the guidelines of carrying_on_a_trade_or_business within the meaning of sec_162 arguments presented in respondent’s pretrial memorandum lead us to believe that the guidelines referenced in the notice are found at least in part in sec_1 b income_tax regs those guidelines more commonly referred to as factors are applied to determine whether a taxpayer conducts an activity with an actual and honest profit objective or a profit_motive see 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir expenses paid_by a taxpayer in connection with an activity not conducted by the taxpayer with an actual and honest profit objective are not allowable under sec_162 but might be allowable under some other provision of the internal_revenue_code see eg sec_183 in considering whether a taxpayer’s activity constitutes a trade_or_business within the meaning of sec_162 we examine not only the taxpayer’s profit_motive but also whether the business was conducted with continuity and regularity and as a means of earning a living see 480_us_23 more fundamentally before a sec_162 deduction is allowable the business must have actually commenced see 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 separate and apart from the hurdles petitioners face in satisfying the tests set forth in groetzinger and the above-referenced regulation after considering their evidence we are left with the firm conviction that if petitioner’s book writing activity ever matured into a trade_or_business within the meaning of sec_162 it did not do so before the close of the idea to write children’s travel books did not occur to petitioner until and then only because of a business trip related to her practice of law for the rest of that year and throughout and petitioner’s activities are best described as planning and or research in connection with the business she had in mind as of the close of petitioner had not yet hired an agent she had not yet completed a final version of any book she had not yet submitted any proposal to any publishing company and she had not yet had any products to offer for sale to the general_public under the circumstances we decline to rule on whether petitioner conducted her book writing activity with the requisite profit_motive as respondent would have us do instead assuming without finding that she did we find that as of the close of to the extent that petitioner’s book writing activity ever became an active trade_or_business it had not done so as of the close of as noted petitioner sold some books during in response to specific requests from friends or clients for the books we also note that respondent allowed deductions in to the extent of the income from that activity see sec_183 deductions allowable under that section presume that the activity was not conducted for profit a point that we decline to rule upon nevertheless given the small amount_involved we are not inclined to disturb respondent’s allowance in continued that being so petitioners are not entitled to the deductions claimed on the schedules c for petitioner’s book writing activity sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty here in dispute see sec_7491 and that burden has been satisfied for each year in issue because the understatement of income_tax which equals the continued that regard in this case the deficiencies underpayments of tax and understatements of income_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 deficiency exceeds dollar_figure for each year in issue see sec_6211 sec_6662 sec_6664 furthermore with respect to the portions of the underpayments attributable to the disallowed amounts of the deductions for wages to their children we find that petitioners were negligent within the meaning of sec_6662 because they failed to keep adequate books_and_records regarding those expenses see sec_1_6662-3 income_tax regs that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good_faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir according to petitioners the penalties are not applicable because they relied upon their return preparer with respect to the deductions here in dispute we agree with petitioners at least with respect to the underpayments of tax attributable to the deductions claimed on the schedules c relating to petitioner’s book writing activity petitioners apparently kept records sufficient to substantiate the deductions for the various expenses shown on the schedules c and their return preparer readily admitted at trial that he advised petitioners that they were entitled to deduct those expenses given the same set of circumstances reasonable minds could differ over when a taxpayer’s trade_or_business commences or whether a taxpayer conducts an activity with the profit_motive necessary to allow the activity to be treated as a trade_or_business within the meaning of sec_162 petitioners are not liable for a sec_6662 penalty with respect to the portion of the underpayment_of_tax attributable to the disallowance of the deductions for petitioner’s book writing activity for any of the years in issue the same is not true with respect to the portions of the underpayments of tax attributable to the now disallowed portions of the deductions for wages for petitioners’ children taking into account the ages of the children the reasons the children were with petitioner at her office the amount of time they spent in petitioner’s office the lack of substantiating records to support the payments and the amounts of the claimed deductions we find that petitioners’ decision albeit with the concurrence of their return preparer to claim those deductions renders them liable for the sec_6662 accuracy-related_penalty on the portions of the underpayments of tax attributable to the portions of those deductions that exceed the amounts here allowed to reflect the foregoing decision will be entered under rule
